Title: To George Washington from Brigadier General John Paterson, 18 June 1778
From: Paterson, John
To: Washington, George


                    
                        Sir
                        Camp [Valley Forge] June 18th 1778
                    
                    The natural strength of Philadelphia, with the Improvement of Works, and the Numbers of the Enemy are sufficient Reasons against attempting any thing against them at that Post—am therefore of Opinion, we ought to remain in this Camp where I think the Sick and Stores of the Army as well as the Country can be best covered until the Enemy leave Philadelphia.
                    If they take a direct Rout to Amboy, or New York it is not likely that the Impediments thrown in their Way by the Militia will be so great that we can overtake them, we should then push for the North River to defend those important Posts, and keep open the Communication between the ⟨Sout⟩hern and Eastern States—if they should take Post in the Jersies, we shall be informed of it and can regulate our Movements accordingly I am of your Excellencys Opinion that we have beat the Britains by not fighting of them, and so long as our Affairs appear so smiling we ought to pursue the same Conduct.
                    It is my Opinion we cannot be Justified in hazarding a general Engagement unless the Consequencies of not fighting would be equal to a defeat. Your Excellency will excuse me for not answering your Questions correctly as I have not them by me but have done it to the best of my Remembrance. I am your Excellencies most Obedient humble Servt
                    
                        Jno. Paterson
                    
                